Citation Nr: 1756709	
Decision Date: 12/07/17    Archive Date: 12/15/17

DOCKET NO.  11-02 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a right foot or ankle disability.

2.  Entitlement to service connection for a left foot or ankle disability.

3.  Entitlement to service connection for a right knee disability, to include as secondary to a foot or ankle disability.

4.  Entitlement to service connection for a left knee disability, to include as secondary to a foot or ankle disability.

5.  Entitlement to service connection for a low back disability, to include as secondary to a foot or ankle disability.


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Appellant served in the Army National Guard, to include a period of Active Duty for Training (ACDUTRA) from November 1984 to March 1985 and Inactive Duty Training (INACDUTRA) in July 1988.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2010 decision of the Columbia, South Carolina, Department of Veterans Affairs (VA) Regional Office (RO).  This matter was remanded in March 2014 for further development.  

In September 2011, the Appellant testified at a video conference hearing before the undersigned.  A transcript of this hearing is associated with the claims file. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In March 2014, the Board remanded the claims so that the RO could obtain private medical records identified by the Veteran at his Board hearing, and so that the Veteran could undergo a VA examination.  

The Veteran completed several VA Form 21-4142s in April 2014.  It does not appear any action was taken until in October 2015, the RO informed the Veteran that the forms had expired via an October 2015 letter.  He was asked to complete them again.  The Veteran did not initially respond; and he was scheduled for a 
VA examination that took place in January 2016.  

The Veteran submitted several VA Form 21-4142s again in March 2016.  The RO informed the Veteran (in March 2016) that it requested medical records from Lowrys Family Medical Association; Moore Center for Orthopedics; and Lewisville Medical Center.  Records from Lewisville Medical Center were obtained.  A Report of Contact reflects that calls to the Moore Center for Orthopedics were all unanswered with no voicemail upon which to leave a message.  Another Report of Contact reflects that the RO was able reach the Lowrys Family Medical Association, who stated that they did not receive the request.  It was indicated that they did not have electronic records, but need to check regarding paper charts.  The Form 21-4142 was re-sent; but there has been no response.  

In the Veteran's November 2017 Brief, his representative has argued that that the January 2016 VA examination was inadequate.  Specifically, it points out that the examiner rendered a negative nexus opinion based solely on the fact that the claims file did not note any fracture or other severe injury during service.  The Board agrees that the examination report is too conclusory to constitute an adequate medical opinion.  

As noted by the Veteran's representative, the Board finds that the negative nexus opinion is conclusory.  The examination report fails to summarize or otherwise describe the nature of the in-service fall (of 10-12 feet) and subsequent injury to his heels.  Consequently, it is difficult to determine whether or not the examiner was even aware of the nature of the injury (other than that it did not result in a fracture).  Additionally, the examiner failed to address the May 2015 private opinion in which Dr. M.Y. opined that the Veteran's current disabilities are related to his in-service injury.  The Board finds this opinion also to be too conclusory to award service connection at the present time.

Finally, the Board notes that the January 2016 examination took place prior to the receipt of the Lewisville Medical Center records.  Consequently, these records were unavailable for review.       

The Board finds that the Veteran is entitled to a new VA examination (by someone other than the January 2016 VA examiner) for the purpose of determining the nature and etiology of the Veteran's claimed disabilities.  

Additionally, the Board recognizes the efforts of the RO to obtain records from Lowrys Family Medical Association and Moore Center for Orthopedics.  Since these efforts have failed to yield any such records, the Veteran is advised to contact these facilities; obtain the records; and submit them for incorporation into the record.  

Accordingly, the case is REMANDED for the following actions:

1.  Inform the Veteran that attempts to retrieve records from Lowrys Family Medical Association and Moore Center for Orthopedics have been unsuccessful; and that he should contact these facilities if he wishes to have these records incorporated into the claims file.

2. After the above has been accomplished to the extent possible, schedule the Appellant for a VA foot examination, by someone other than the January 2016 VA examiner, to determine the nature of any current foot or ankle disability, and to obtain an opinion as to whether such is possibly related to service.  The examiner is to review the claims file in conjunction with the examination to become familiar with the Veteran's pertinent medical history. All necessary tests should be conducted and the results reported. 

Following review of the claims file and examination, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current disability of the foot or ankle is related to the Appellant's documented fall (injury) during a period of INACDUTRA in July 1988.  
A comprehensive rationale for all opinions expressed is to be provided.  The rationale should include recognition of the positive nexus opinion provided by Dr. M.Y.

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  

3.  If the examiner finds that a foot or ankle disability is related to service, he/she render an opinion regarding whether any right knee, left knee, or back injury was 
(1) caused by, or (2) aggravated by, the Veteran's foot or ankle disability.  

4.  After completion of the above, then readjudicate the issues on appeal and determine if the benefits sought can be granted.  If any benefit sought remains denied, then furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2017).


